Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation of fact entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “B,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “B.”
I further find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “C,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “C.”
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.
Schedule “B”

Items Foreign value

21 DM 7.40 per doz., less 2%, plus cost of cases, as invoiced
t( (i ii il it <i (t i( 22 “ 7.70 “ “
(( t( tí U (l U ll a 26 “ 9.70 “ “
(( ti H (i ft (( d t( 27 “ 20.50 “ “
*510Schedule “C”

Items Cost of production

11 DM 8.10 per doz., less 41)4%, plus cost of cases, as invoiced
U g 0Q it (t tt tt tt tt tt tt tt tt 12
it g 4Q it tt tt tt tt tt tt tt tt tt 14
tt g gg tt tt tt tt tt tt tt tt tt it 15
tt 20 50 “ u il U U u u U 11 U 16
Invoiced unit price, plus cost of eases, as invoiced 40
DM 8.80 per doz., less 41)4%, plus cost of cases, as invoiced 41
Invoiced unit price, plus cost of cases, as invoiced 43
47
61
62
63
68
511